DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Response to Amendment
The Amendment filed on 2/18/2022 has been entered. The Applicant amended claims 1, 3, 5, 6, 7 and 9; cancelled claims 2, 8 and 15, and added claims 16 and 17. Claims 1, 3-7, 9-14 and 16-17 and pending.

Response to Arguments
The Applicant amended independent claim 1 by adding a new limitation “wherein the lens cap has an outer shape formed to be deformable so as to be attached to various types of the housing which are different in diameter”, and argues “Chua's lens cap only has an inner shape that is deformable” (page 8). The Examiner respectfully 
With respect to the argument that the “Examiner’s interpretation of drape body is not a reasonable interpretation” (page 8), the Examiner’s response is: drape is defined in the specification of the instant application as, “As illustrated in FIGs. 1 to 3, the drape body 50 is attached to an outer periphery of the protective lens 30. In other words, the drape body 50 includes an opening from which the protective lens 30 is exposed. The drape body 50 according to the present embodiment includes a first drape 51, a second drape 52, and a plurality of strings 53a, 53b, 54a, 54b, 55a, 55b (tying portions). In this connection, the number of the strings 53a, 53b, 54a, 54b, 55a, 55b which function as the tying portions is not limited to the example illustrated in FIG.1, but a single or a plurality of strings may be provided”, [0023]. The Examiner used reference Chua, which teaches in Fig. 2 an opening from which the protective lens 16 is exposed. Elements12 and 14 creates the opening for the protective lens 16 and connected to element 23. Accordingly, as presently claimed, nothing precludes the Examiner from interpreting the elements 23, 14 and 16 of Chua’s Fig. 2 are parts of the drape body, wherein the elements 12 and 14 are like tying portions, which are also parts of the drape body.  And the periphery of the protective lens cover 16 is directly attached to 12 and 14, i.e. directly attached to drape body. Therefore, Chua teaches the limitation as claimed. 
If the Applicant the applicant argues, only element 23 of the reference Chua’s Fig. 2, is the drape body, the Examiner recommends to clarify the drape in the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chua (US 8,864,320) in view of Martinez (US 2018/0341167). 

Regarding claim 1, Chua teaches a microscope drape for covering a surgical microscope (refer to US 8,864,320; “it is common practice to cover the microscope with a disposable surgical drape.  The drape typically comprises a flexible sheet-form material that covers all of the components of the surgical microscope, including the ocular ports, the viewing tubes, the microscope head, and the structure that supports the head”, [col. 1, ln 64-col. 2, ln 2], “microscope drapes include an 
annular positioning sleeve that is attached to or integral with an elongated 
tubular cover.  The positioning sleeve fits onto the objective lens housing of 
the microscope ..”, [col. 2, ln 10-13]; “The lens assembly 10 may be removed from the microscope 22 by pulling on or otherwise disengaging the lens housing 12 from the objective lens housing 26”, [Col-4, Lines-39-41]), comprising: 
a lens cap (Figs. 1-2, lens assembly 10, [col. 3, lines 41-48]) that is attached to or detached from a housing of an objective lens of the surgical microscope (Fig. 2, objective lens housing 26, [col. 4, ln 7-8], “The lens housing 12 may be axially pressed or fed onto the outer surface of the objective lens housing 26 of the surgical microscope 22” [col. 4, lines 24-26]. Figs. 1-3 show the objective lens housing 26, objective lens 24; a lens assembly 10, [col. 3, lines 41-48], the microscope 22, objective lens housing 26 and objective lens 24, [col. 4, lines 24-26] and protective lens 16 with housing 12; “The lens housing is configured to releasably attach to a medical device, such as a surgical microscope. An annular lens cover holder is removably attachable to the lens housing”, [abstract]); 
a protective lens (Figs. 1-3; lens cover 16, [col. 3, ln 48]) that is attached to a distal end of the lens cap (“a transparent protective lens (also referred to in the art as 
a drape body (drape 20, lens housing 12 and lens cover holder 14 are interpreted as parts of a drape body, “The drape typically comprises a flexible sheet-form material that covers all of the components of the surgical microscope, including the ocular ports, the viewing tubes, the microscope head, and the structure that supports the head”, [col. 1, ln 64-col. 2, ln 2]; “microscope drapes include an annular positioning sleeve that is attached to or integral with an elongated tubular cover. The positioning sleeve fits onto the objective lens housing of the microscope to initially affix the sterile drape to the microscope assembly”, [col. 2, lns. 10-17]) that is directly attached to an outer periphery of the protective lens to cover, together with the lens cap, the surgical microscope (Figs. 1-2 show holder 14, which is interpreted as a drape body, is directly attached to an outer periphery of the protective lens 16 to cover, together with the lens cap 10, the surgical microscope 22); and 
a joint that supports the protective lens with respect to the lens cap so as to change an inclination angle of the protective lens with respect to the optical axis (“lens cover is mounted to the lens cover holder to pivot”, [abstract]; “the lens cover 16 is mounted, hinged or otherwise attached to the lens cover holder 14 such that the lens 
	Chua doesn’t explicitly teach wherein the lens cap has an outer shape formed to be deformable so as to be attached to various types of the housing which are different in diameter.
Chua and Martinez are related as lens cap. 
Martinez teaches the lens cap has an outer shape formed to be deformable so as to be attached to various types of the housing which are different in diameter (protective lens is rigid and the lens cap, I.e. side wall, is a flexible elastic material, “A lens cap allowing flexible protective coupling is disclosed. A rigid plate couples with a flexible sidewall. The sidewall is comprised of the elastic material to allow easy installation and removal, and to increase tolerancing with different lens barrel dimensions. Elasticity allows expansion for quick attachment and removal of the lens cap”, [0006]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include a lens cap that has an outer shape formed to be deformable, as taught by Martinez for the predictable result of allowing an easy installation and removal, and increasing tolerance with different lens barrel dimensions, as Martinez teaches in [0006].
Regarding Claim 3, the microscope drape according to claim 1 is rejected (see above). Chua in view of Martinez teaches the microscope drape according to claim 1.

a cylindrical body (Figs. 1-3 shows a cylindrical body of the lens cap 10) of which a cross-section has a flat circular shape with a major axis and a minor axis (Fig. 3 shows the cross-section has a flat circular shape with a major axis B and a minor axis, orthogonal to B; “the lens housing 12 and lens cover holder 14 may take on additional shapes (e.g., elliptical, polygonal, etc.), individually or collectively, depending on the intended application and design requirements of the lens assembly 10”, [col. 3, lines 5-54]), the cylindrical body being formed to be elastically deformable so as to change length of the major axis and the minor axis (“inner-diameter surface 30 comprised of a flexible material”, [c-4, L-18]; “flange 36 and/or slot 38 may be fabricated from a flexible”, [C-6, L-6-8]; “the lens housing is flexible to engage with and attach to optical devices having objective lens housings of varying outer diameters” [claim 11]; the cylindrical body of the lens cap is flexible therefore deformable, so as to change length of the major axis and the minor axis); and 
a pair of arc portions (Fig. 1 shows two holes 58 formed in the lens cover holder 14, “holes 58 formed in the lens cover holder 14 … only one of which as visible in FIG. 1, but a second hole being formed on an opposing side of the lens cover holder 14 to the one shown”, [C-6, L52-55]., therefore it creates two arcs in two sides of 58, “first and second semi-circular, wedge-shaped sections 46 and 48”, [c-7, L19-20]), each of the pair of arc portions being formed to have an arc shape (“first and second semi-circular, wedge-shaped sections 46 and 48”, [c-7, L19-20]) which is elastically deformable so as to increase or reduce a radius of curvature thereof (“surface 30 comprised of a flexible 
Martinez teaches the lens cap elastically deformable (protective lens is rigid and the lens cap, I.e. side wall, is a flexible elastic material, “A lens cap allowing flexible protective coupling is disclosed. A rigid plate couples with a flexible sidewall. The sidewall is comprised of the elastic material to allow easy installation and removal, and to increase tolerancing with different lens barrel dimensions. Elasticity allows expansion for quick attachment and removal of the lens cap”, [0006]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include a lens cap that is elastically deformable, as taught by Martinez for the predictable result of allowing an easy installation and removal, and increasing tolerance with different lens barrel dimensions, as Martinez teaches in [0006].
Regarding Claim 4, the microscope drape according to claim 3 is rejected (see above). Chua in view of Martinez teaches the microscope drape according to claim 3.
Chua further teaches the microscope drape according to claim 3, wherein 
the cylindrical body of the lens cap is elastically compressed in a direction of the major axis (Fig. 2, “lens housing 12 with the objective lens housing 26 when being pressed together”, [C-4, L37-39], teaches lens cap is compressed in the direction of A) 

Regarding Claim 5, the microscope drape according to claim 1 is rejected (see above). Chua in view of Martinez teaches the microscope drape according to claim 1.
Chua further teaches the microscope drape according to claim 2, wherein the lens cap includes: a circular cylindrical body to be inserted into the housing (Fig. 2 and 3 show a circular cylindrical body 12 inserted into the housing of 14), and a plurality of locking projections that protrudes from an outer peripheral surface of the circular cylindrical body to lock the circular cylindrical body on an inside of the housing (Fig. 2, “flange 36 that protrudes radially outwardly.. the circular flange 36 may be broken down into a plurality of individual segments, each of which projects radially outwardly from the lens housing 12 … arcuate slot 38 that is configured to receive and mate with the flange 36, thereby attaching the lens cover holder 14 to the lens housing 12”, see [C-5, L34-60]).
Regarding Claim 10, the microscope drape according to claim 1 is rejected (see above). 
Chua in view of Martinez teaches the microscope drape according to claim 1.

a lens body (“a transparent protective lens (also referred to in the art as "lens cover")” [C-2, L18-20]); and 
a lens holding portion (“annular lens cover holder 14”, [C3, L47-48]) to which the drape body and the joint are attached (see Fig. 2, drape 20, 23, lens housing  is attached or attachable to a surgical drape 20), the lens holding portion being formed to removably support the lens body (“the lens housing 12, and thus the entire lens assembly 10 of FIG. 2, is coupled to the drape 20”; [C-3, L64-65]; “Medical lens assemblies and sterile drapes with a lens assembly …. configured to releasably attach to a medical device, such as a surgical microscope”, [abstract]).
Regarding Claim 14, the microscope drape according to claim 3 is rejected (see above). 
Chua in view of Martinez teaches the microscope drape according to claim 3.
Chua further teaches the microscope drape according to claim 3, wherein the cross-section of the cylindrical body is a cross-section perpendicular to the optical axis which has, in a natural state, the flat circular shape, wherein the minor axis is shorter than the major axis (FIG. 1 as circular, donut-shaped (i.e., toroidal) components, the lens housing 12 and lens cover holder 14 may take on additional shapes (e.g., elliptical, polygonal, etc.), [col. 3. Lines. 49-54]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Martinez, as applied to claim 1 above, and further in view of Jerrell et al. (US 6,484,788)

Regarding Claim 6, the microscope drape according to claim 1 is rejected (see above). Chua in view of Martinez teaches the microscope drape according to claim 1.
Chua teaches the lens cap, a drape portion and the lens cap (see claim 1).
Chua in view of Martinez doesn’t explicitly teach wherein the lens cap includes: 
a ring-shaped clip portion of which one position provided on a circumference thereof is openable/closable; a grip portion that opens the clip portion by being gripped; and a biasing member that biases the clip portion in a direction of closing the clip portion. 
Chua and Jerrell are related as removable and attachable holder.
Jerrell teaches a ring-shaped clip portion (Fig. 2, clip 10 comprises a pair of substantially rigid legs 20, 20A, [col. 3, lines 10-13]) of which one position provided on a circumference thereof is openable/closable (see Fig. 2); 
a grip portion (connecting means 30 is illustrated as comprising a pair of arms 32, [col. 3, lines 18-20]) that opens the clip portion by being gripped (Fig. 2 shows clip in an open and unlocked orientation); and 
a biasing member that biases the clip portion in a direction of closing the clip portion (The biasing means 38 may be a coiled spring, as illustrated in FIG. 5, [col. 3, lines 28-30]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include ring-shaped clip with grip .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Martinez as applied to claim 1 above, and further in view of Makoto et al. (JP 2006292033).

Regarding Claim 7, the microscope drape according to claim 1 is rejected (see above). Chua in view of Martinez teaches the microscope drape according to claim 1.
Chua teaches a drape portion and the lens cap (see claim 1, drape comprises a flexible sheet-form material that covers all of the components of the surgical microscope, including the ocular ports, the viewing tubes, the microscope head, and the structure that supports the head, [col. 1, ln 64-col. 2, ln 2], lens cap 10) and lens cap include a clamping mechanism (In order to protect the objective lens without obstructing the view of the surgical area, a transparent protective lens (also referred to in the art as "lens cover") adapted to shield the objective lens is usually associated with the drape assembly …. mounting ring housing is adapted to attach, typically via a separate adaptor or clamp, to the outer diameter of the microscope objective lens housing, [col. 2, lines 17-28]). 
Chua in view of Martinez doesn’t explicitly teach the lens cap includes: 
a long belt; and a head that is attached to a base end of the belt, and the head includes: a through hole into which a tip of the belt wound around an outer peripheral surface of the housing is inserted; and a locking claw that locks the belt which has been inserted into the through hole.
Chua and Makoto are related as solving ways to clamp different elements together.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include a belt with locking claws as taught by Makoto for the predictable result of clamping and aligning the parts securely, as Makoto teaches in abstract.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Martinez as applied to claim 1 above, and further in view of Fuchs et al. (US 7,182,474).

Regarding Claim 9, the microscope drape according to claim 1 is rejected (see above). Chua in view of Martinez teaches the microscope drape according to claim 1.
Chua further teaches the microscope drape according to claim 1, wherein the lens cap includes: 
a pair of arc portions disposed to face each other across a center of the lens cap (Fig. 1 shows two holes 58 formed in the lens cover holder 14, “holes 58 formed in the lens cover holder 14 .. only one of which as visible in FIG. 1, but a second hole being formed on an opposing side of the lens cover holder 14 to the one shown”, [C-6, L52-55]., therefore it creates two arcs in two sides of 58, “first and second semi-circular, 
Chua in view of Martinez doesn’t explicitly teach a pair of bellows portions, each of the pair of bellows portions being formed to have a bellows structure in which upwardly folded portions and downwardly folded portions are alternately arranged, and connect ends of a pair of the arc portions to each other.
Chua and Fuchs are related as microscope drapes. Fuchs teaches a pair of bellows portions, each of the pair of bellows portions being to formed to have a bellows structure in which upwardly folded portions and downwardly folded portions are alternately arranged, and connect ends of a pair of the arc portions to each other (Figs. 2-4 shows bellows portions 207 and 208 and those are upwardly folded portions and downwardly folded portions and some are alternately arranged). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include pair of bellows portions as taught by Fuchs for the predictable result of gripping the housing and protecting from sliding. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Martinez as applied to claim 1 above, and further in view of Bindman (US 5,367,742).

Regarding Claim 11, the microscope drape according to claim 1 is rejected (see above). 
Chua in view of Martinez teaches the microscope drape according to claim 1.

a ball stud that has a ball and a rod projecting from the ball; and a socket that rotatably supports the ball, and the ball is provided with a notch so as to elastically deform the ball in a direction of reducing a diameter thereof.
Chua and Bindman are related as holding a material on the circular shape ring.
Bindman teaches the joint includes: 
a ball stud that has a ball and a rod (Fig. 1, head 20, pin 13; [col. 2, lines 17-43]) projecting from the ball; and 
a socket (Fig. 1; openings 14) that rotatably supports the ball (when two ends of 10 pushed together 14 rotates centering the center of the ring) , and 
the ball is provided with a notch (a slot-like opening 19 [col. 2, lines 17-43]) so as to elastically deform the ball in a direction of reducing a diameter thereof (external force deforms the ball 20 by closing the gap 19 and enters inside 14).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include ball and a socket for holding as taught by Bindman for the predictable result of holding the material reliably with a ball and socket.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Martinez as applied to claim 1 above, and further in view of in view of Spier (US 10,603,217).

Regarding Claim 12, the microscope drape according to claim 1 is rejected (see above). 

Chua teaches the drape body is a smooth sheet without a concavo-convex portion (Fig. 2, body 20, 23). 
Chua in view of Martinez doesn’t explicitly teach the drape body portion into which an eyepiece lens of the surgical microscope is inserted.
Chua and Spier are related as surgical system comprising shield.
Spier teaches a body portion into which an eyepiece lens of the surgical instrument is inserted (“two ocular raised eyepieces 202 each having a glass portion 204”, [C-2, L51-52]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include an eyepiece lens as taught by Spier for the predictable result of shielding the ocular portion of the surgical equipment.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Martinez as applied to claim 1 above, and further in view of Fukaya et al. (US 6,318,864).

Regarding Claim 13, the microscope drape according to claim 1 is rejected (see above). 
Chua in view of Martinez teaches the microscope drape according to claim 1.
Chua teaches the microscope drape according to claim 1, and the drape body (Fig. 2, 20, 23).

Chua and Fukaya are related as microscope drapes.
Fukaya teaches the drape body includes: a first drape that covers one of upper and lower sides of the surgical microscope; a second drape that covers the other of the upper and lower sides of the surgical microscope; and a tying portion that ties the first drape and the second drape to the surgical microscope in a state where outer edges of the first drape and the second drape are overlapped with each other (Fig. 47 shows Microscope,  a first drape that covers one of upper and lower sides of the surgical microscope cover consisting of two portions 207a and 207b, “sterile cover 207 over the microscope for operation including the first support arm 202, the second support arm 203 and the body 204”, “the part 207b of the sterile cover 207 that is formed of a heat shrinkable material”, “the part 207a of the sterile cover 207 which corresponds to articulated parts such as the shafts 205 and 206 in the microscope body 204 is formed of a non-heat shrinkable material”, figure shows the portions are tied together; [Col. 33, line 66-Col. 34, line 46])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Chua to include a first drape and a second drape portions as taught by Fukaya for the predictable result of covering with different .

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of: the lens cap includes an arc portion having a C shape in which a part of a circle in a circumferential direction is opened, the arc portion being formed such that a radius of curvature thereof is the smallest in a natural state, while being elastically deformable in a direction of increasing the radius of curvature (claim 16); claim 17 is objected as being dependent upon an objected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872          

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872